     Case 2:13-cr-00183-JAK Document 149 Filed 05/21/19 Page 1 of 24 Page ID #:1885



 1   NICOLA T. HANNA
     United States Attorney
 2   LAWRENCE S. MIDDLETON
     Assistant United States Attorney
 3   Chief, Criminal Division
     CASSIE D. PALMER (Cal. Bar No. 268383)
 4   Assistant United States Attorney
     Public Corruption & Civil Rights Section
 5   SCOTT PAETTY (Cal. Bar No. 274719)
     Assistant United States Attorney
 6   Major Frauds Section
     IAN V. YANNIELLO (Cal. Bar No. 265481)
 7   General Crimes Section
          1500/1100/1200 United States Courthouse
 8        312 North Spring Street
          Los Angeles, California 90012
 9        Telephone: (213) 894-0363/6527/3667
          Facsimile: (213) 894-6436/6269
10        E-mail:    cassie.palmer@usdoj.gov
                     scott.paetty@usdoj.gov
11                   ian.yanniello@usdoj.gov

12   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
13
                              UNITED STATES DISTRICT COURT
14
                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
15
     UNITED STATES OF AMERICA,                 No. CR 13-183(A)-VAP
16
                Plaintiff,                     GOVERNMENT’S MOTION IN LIMINE NO.
17                                             1 TO EXCLUDE EVIDENCE AND ARGUMENT
                      v.                       OF ALLEGED VICTIM NEGLIGENCE
18
     TODD MICHAEL FICETO,
19
                Defendant.
20

21         Plaintiff United States of America, by and through its counsel
22   of record, the United States Attorney for the Central District of
23   California and Assistant United States Attorneys Cassie D. Palmer,
24   Scott Paetty, and Ian V. Yanniello hereby moves in limine for an
25   order excluding evidence and argument concerning alleged victim
26   negligence.
27   //
28
     Case 2:13-cr-00183-JAK Document 149 Filed 05/21/19 Page 2 of 24 Page ID #:1886



 1         This motion is based upon the attached memorandum of points and

 2   authorities, the files and records in this case, and such further

 3   evidence and argument as the Court may permit.

 4    Dated: May 21, 2019                  Respectfully submitted,

 5                                         NICOLA T. HANNA
                                           United States Attorney
 6
                                           LAWRENCE S. MIDDLETON
 7                                         Assistant United States Attorney
                                           Chief, Criminal Division
 8

 9                                            /s/
                                           CASSIE D. PALMER
10                                         SCOTT PAETTY
                                           IAN V. YANNIELLO
11                                         Assistant United States Attorneys

12                                         Attorneys for Plaintiff
                                           UNITED STATES OF AMERICA
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                               2
     Case 2:13-cr-00183-JAK Document 149 Filed 05/21/19 Page 3 of 24 Page ID #:1887



 1                                  TABLE OF CONTENTS
 2   DESCRIPTION                                                                  PAGE

 3   TABLE OF AUTHORITIES...............................................ii

 4   MEMORANDUM OF POINTS AND AUTHORITIES................................1

 5   I.    INTRODUCTION...................................................1

 6   II.   STATEMENT OF FACTS.............................................2

 7         A.    Relevant Procedural History...............................2

 8         B.    The Charges Against Defendant Ficeto......................3

 9         C.    The Fraud Scheme..........................................3

10               1.    Defendant Controlled Hunter World Markets and Co-
                       Conspirator Homm Managed and Controlled the
11                     Absolute Funds.......................................3

12               2.    The Stock Manipulation Conspiracy....................5

13               3.    The Co-Conspirators Arranged for Small Private
                       Companies to Become Publicly Traded Penny Stocks.....6
14
                 4.    The Manipulative Trading Activity....................7
15
                 5.    Defendant Instructed HWM’s Trader to Conceal the
16                     Existence of the Windows Instant Messaging (“IM”)
                       System Used to Manipulate the Penny Stocks...........8
17
                       a.    Marking the Close...............................9
18
                       b.    Cancelled and Back-Dated Trades................10
19
                 6.    Self-Dealing Trades.................................11
20
                 7.    The Fraud is Exposed in September 2007 When Co-
21                     Defendant Homm Abruptly Resigned....................12

22         D.    Defendant’s Improper Victim Negligence Argument..........13

23   III. ARGUMENT......................................................15

24   IV.   CONCLUSION....................................................19

25

26

27

28

                                              i
     Case 2:13-cr-00183-JAK Document 149 Filed 05/21/19 Page 4 of 24 Page ID #:1888



 1                                TABLE OF AUTHORITIES
 2   DESCRIPTION                                                                  PAGE

 3   Federal Cases
 4   United States v. Allen,
 5     201 F.3d 163 (2d Cir. 2000) ...................................... 19
 6   United States v. Biesiadecki,
 7     933 F.2d 539 (7th Cir. 1991) ..................................... 19
 8   United States v. Ciccone,
 9     219 F.3d 1078 (9th Cir. 2000) .................................... 17
10   United States v. Coffman,
11     94 F.3d 330 (7th Cir. 1996) ...................................... 18
12   United States v. Colton,
13     231 F.3d 890 (4th Cir. 2000) ..................................... 18
14   United States v. Coyle,
15     63 F.3d 1239 (3d Cir. 1995) ...................................... 16
16   United States v. Ellison,
17     704 F. App’x 616 (9th Cir. 2017) ................................. 15
18   United States v. Hanley,
19     190 F.3d 1017 (9th Cir. 1999) .................................... 17
20   United States v. Kreimer,
21     609 F.2d 126 (5th Cir. 1980) ..................................... 17
22   United States v. Lindsey,
23     850 F.3d 1009 (9th Cir. 2017) ............................ 15, 16, 18
24   United States v. Moore,
25     923 F.2d 910 (1st Cir. 1991) ..................................... 16
26   United States v. Rennert,
27     374 F.3d 206 (3d Cir. 2004) .................................. 15, 16
28

                                             ii
     Case 2:13-cr-00183-JAK Document 149 Filed 05/21/19 Page 5 of 24 Page ID #:1889



 1   United States v. Svete,

 2     556 F.3d 1157 (11th Cir. 2009) ............................... 17, 18

 3   United States v. Thomas,

 4     377 F.3d 232 (2d Cir. 2004) .................................. 16, 17

 5   United States v. Winkle,

 6     477 F.3d 407 (6th Cir. 2007) ..................................... 16

 7
     Federal Statutes
 8
     15 U.S.C. §§ 80b-6, 80b-17, 2....................................... 3
 9
     18 U.S.C. §§ 1001(a)(2), 2(b)....................................... 3
10
     18 U.S.C. §§ 1348................................................... 3
11
     18 U.S.C. § 1349.................................................... 3
12
     18 U.S.C. § 1505.................................................... 3
13
     18 U.S.C. §§ 1957, 2(b)............................................. 3
14
     18 U.S.C. § 1956(h)................................................. 3
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             iii
     Case 2:13-cr-00183-JAK Document 149 Filed 05/21/19 Page 6 of 24 Page ID #:1890



 1                       MEMORANDUM OF POINTS AND AUTHORITIES
 2   I.    INTRODUCTION
 3         Defendant Todd Ficeto (“defendant” or “defendant Ficeto”)

 4   together with co-defendants Florian Homm (“Homm”), Colin

 5   Heatherington (“Colin Heatherington”), and Craig Heatherington

 6   (“Craig Heatherington”) engaged in a sophisticated, multi-national

 7   conspiracy to commit securities fraud and wire fraud, as well as

 8   other crimes, arising from financing deals and securities

 9   transactions involving a group of hedge funds headquartered in

10   Mallorca, Spain, (the “Absolute Funds” or the “Funds”).            The victims

11   of the scheme were the Absolute Funds and the victim-investors in the

12   Funds who suffered losses due to the co-conspirators’ use of United

13   States-based penny stocks to: (1) inflate the value of the Absolute

14   Funds; (2) self-deal by trading penny stock shares to their own

15   benefit and at the Funds’ detriment; and (3) generate large fees and

16   commissions through private placement investments and trading

17   activity.

18         The government hereby moves to exclude evidence and arguments

19   concerning any alleged victim negligence related to the scheme.

20   Specifically, defendant should be precluded from questioning

21   witnesses or arguing that victim-investors in the Absolute Funds or

22   executives, managers, or auditors at the Funds knew or should have

23   known that the co-conspirators were, among other things, acquiring

24   shares in United States based penny stocks and manipulating those

25   shares to inflate the net asset value of the Absolute Funds, to

26   enrich themselves through self-dealing trades, or to generate

27   significant commissions on trades conducted by Hunter World Markets,

28
     Case 2:13-cr-00183-JAK Document 149 Filed 05/21/19 Page 7 of 24 Page ID #:1891



 1   the broker/dealer co-owned by defendant and Homm.           Such “blame the

 2   victim” arguments are improper and should be excluded.

 3   II.   STATEMENT OF FACTS
 4         To assist the Court in addressing all the government’s motions

 5   in limine, the government provides the following relevant procedural

 6   history and description of facts underlying the charges in this

 7   case.1     The government will refer back to these facts, as needed, in

 8   subsequent motions.

 9         A.     Relevant Procedural History
10         The first superseding indictment (“FSI”) charges defendant

11   Ficeto, Homm, Colin Heatherington, and Craig Heatherington with

12   crimes related to a stock market manipulation scheme, described in

13   more detail below.      Defendant Ficeto is the only defendant proceeding

14   to trial at this time.      Homm, a German national, is a fugitive from

15   justice currently believed to be residing in Germany, a country that

16   does not extradite its citizens to the United States.            Colin

17   Heatherington resides in Canada and is subject           to extradition

18   proceedings to bring him to the United States to face the charges in

19   this case.     Colin Heatherington’s extradition hearing currently is

20   scheduled to begin on September 18, 2019.          Craig Heatherington,

21   Colin’s brother, resides in Australia and has entered into a deferred

22   prosecution agreement with the government.          Craig Heatherington is

23   expected to testify at trial in this matter.

24

25

26

27
           1This recitation of facts reflects the anticipated testimony
28   and related exhibits the government expects to elicit in its case-in-
     chief as relevant to this Motion.
                                        2
     Case 2:13-cr-00183-JAK Document 149 Filed 05/21/19 Page 8 of 24 Page ID #:1892



 1         B.    The Charges Against Defendant Ficeto
 2         The government is proceeding to trial against defendant Ficeto

 3   on the following charges:

 4         Count One: Conspiracy to Commit Securities Fraud and Wire Fraud,

 5   in violation of 18 U.S.C. § 1349; Counts Two through Nine:

 6   Securities Fraud, in violation of 18 U.S.C. §§ 1348, 2; Counts

 7   Twenty-Three through Twenty-Five: Investment Adviser Fraud, in

 8   violation of 15 U.S.C. §§ 80b-6, 80b-17, 2; Count Thirty: Money

 9   Laundering Conspiracy, in violation of 18 U.S.C. § 1956(h); Counts

10   Thirty-One through Thirty-Three: Unlawful Monetary Transactions, in

11   violation of 18 U.S.C. §§ 1957, 2(b); Count Thirty-Four: Obstruction

12   of Justice, in violation of 18 U.S.C. § 1505; Count Thirty-Five:

13   False Statements, in violation of 18 U.S.C. §§ 1001(a)(2), 2(b);

14   Counts Thirty-Six and Thirty-Seven: Unlawful Monetary Transactions,

15   in violation of 18 U.S.C. §§ 1957, 2(b).

16         C.    The Fraud Scheme
17               1.    Defendant Controlled Hunter World Markets and Co-
                       Conspirator Homm Managed and Controlled the Absolute
18                     Funds

19         Defendant Ficeto and Homm first met in the 1990s.           Defendant and

20   Homm initially were partners in VMR Capital Markets (“VMR”).             Homm

21   left VMR in 2001 and rejoined the company when defendant rebranded it

22   as Hunter World Markets (“Hunter World Markets” or “HWM”), in

23   approximately 2004.      Defendant and Homm each owned 50% of HWM.          HWM

24   was a broker/dealer,2 was engaged in investment banking, and was

25   registered with the United States Securities & Exchange Commission

26

27
           2A broker/dealer is a brokerage that buys and sells securities
28   on behalf of its clients (wherein it acts as a broker) or for its own
     account (wherein it acts as a dealer).
                                        3
     Case 2:13-cr-00183-JAK Document 149 Filed 05/21/19 Page 9 of 24 Page ID #:1893



 1   (“SEC”) and the United States Financial Industry Regulatory Authority

 2   (“FINRA”).

 3           Defendant was the President and Director of HWM and ran the

 4   company’s day-to-day operations from its office in Beverly Hills,

 5   California.      During the relevant time period, the only employees at

 6   HWM were defendant, defendant’s assistant (Anita Razo), the head

 7   trader (Tony Ahn), and a part-time compliance officer (Elizabeth

 8   Pagliarini), the last of whom defendant hired because FINRA had

 9   placed him on heightened supervision as a result of prior regulatory

10   sanctions.3      The government anticipates testimony at trial will

11   demonstrate that the compliance officer was in the office only once a

12   week.       Testimony from the other HWM employees will establish that

13   defendant was immersed in every aspect of Hunter World Markets’

14   business, including the trading activities and was aware of, and

15   indeed, approved every trade that took place at Hunter World Markets.

16           From approximately 2004 through his abrupt resignation on

17   September 18, 2007, Homm was the founder and Chief Investment Officer

18   of Absolute Capital Management Holdings (“ACMH”), a hedge fund

19   management company.      Homm managed the Absolute Funds from Mallorca,

20   Spain, through ACMH, which ultimately was registered on the

21   Alternative Investment Market of the London Stock Exchange, and was

22   an investment advisor registered with the SEC.           The Absolute Funds

23

24
             3
            In addition to managing Hunter World Markets’ business,
25   defendant was the principal for The Hunter Fund, a hedge fund
     established by defendant in the British Virgin Islands and managed
26   through Hunter Advisors, an investment adviser that was registered
     with the SEC. The only investors in the Hunter Fund were three
27   Absolute Funds, described below: the Absolute Return Europe Fund
     Limited (“Return Europe Fund”), the Absolute European Catalyst Fund
28   Limited (“Catalyst Fund”), and the Absolute Octane Master Fund
     Limited (“Octane Fund”).
                                        4
     Case 2:13-cr-00183-JAK Document 149 Filed 05/21/19 Page 10 of 24 Page ID #:1894



 1    were a collection of eight Cayman Islands-based hedge funds comprised

 2    of the following:     Absolute East West Fund Master Fund Limited (“East

 3    West Fund”), Absolute Activist Value Master Fund Limited (“Activist

 4    Value Fund”), Absolute Large Cap Master Fund Limited (“Large Cap

 5    Fund”), Absolute Germany Fund Limited (“Germany Fund”), Absolute

 6    India Fund Limited (“India Fund”), as well as the Return Europe Fund,

 7    the Catalyst Fund, and the Octane Fund.

 8          ACMH charged each fund a monthly management and performance fee,

 9    based on the fund’s net asset value (“NAV”).4          The NAV was a critical

10    indicator of the Funds’ performance and profitability and dictated

11    the management and performance fees that were due to Homm, as the

12    Funds’ manager.     As Chief Investment Officer of the Funds, Homm had

13    primary control over all investment decisions and, with the

14    assistance of defendant Ficeto and other co-conspirators, caused the

15    Funds to purchase billions of shares in United States-based penny

16    stocks.   The term “penny stock” refers to a small company’s stock

17    that is low-priced, typically trading below five dollars per share,

18    and often below one dollar per share.         Penny stocks generally are

19    thinly traded and relatively illiquid, meaning the shares are not

20    easily convertible to cash.

21                2.    The Stock Manipulation Conspiracy

22          Defendant Ficeto and his co-conspirators used the Absolute Funds

23    to acquire shares in the penny stock companies through investment and

24    financial deals that defendant arranged, initiated, and executed.

25    After acquiring the penny stock companies’ shares, the co-

26

27          4A hedge fund’s NAV is an important metric for evaluating the
      fund’s performance and attracting future investment. The NAV of a
28    hedge fund is calculated by deducting the liabilities of the fund
      from the assets and dividing by the number of issued shares.
                                         5
     Case 2:13-cr-00183-JAK Document 149 Filed 05/21/19 Page 11 of 24 Page ID #:1895



 1    conspirators engaged in manipulative trading practices to inflate the

 2    value of those shares, which in turn artificially increased the NAVs

 3    of the Absolute Funds and the Hunter Fund, resulting in massive

 4    profits to co-conspirators at the ultimate expense of the Absolute

 5    Funds and the Funds’ investors.        When the scheme unraveled, the stock

 6    prices of the penny stock companies plunged.

 7                3.   The Co-Conspirators Arranged for Small Private
                       Companies to Become Publicly Traded Penny Stocks
 8
            Defendant Ficeto, through the investment banking side of HWM,
 9
      searched for penny stock companies that could become publicly traded
10
      in the United States.      Once the penny stock companies became publicly
11
      traded, they were listed on the “pink sheets” or the “Over-the-
12
      Counter-Bulletin-Board”, two U.S.-based over-the-counter listing
13
      services, which list stocks for small companies, unlike national
14
      exchanges like the New York Stock Exchange or NASDAQ.           Specifically,
15
      defendant Ficeto would locate penny stock companies, and take these
16
      companies public through a process called a “reverse merger,” whereby
17
      Ficeto would merge the privately-held company into an existing public
18
      “shell-company” that was owned by defendant Ficeto.           After the
19
      reverse merger, defendant Ficeto arranged private placements, also
20
      known as “PIPE” (public investment in private equity) deals whereby
21
      the Absolute Funds would invest significant amounts of money, often
22
      millions or tens of millions of dollars, in the penny stock
23
      companies, in return for shares of stock at a deep discount, or
24
      warrants to purchase such shares in the future at a deep discount.
25
            In addition to receiving substantial placement agent fees,
26
      defendant Ficeto caused millions of shares to be issued to himself,
27
      Hunter World Markets, Homm, and to CIC Global Capital Limited, a
28

                                              6
     Case 2:13-cr-00183-JAK Document 149 Filed 05/21/19 Page 12 of 24 Page ID #:1896



 1    company owned by co-conspirators Colin and Craig Heatherington.

 2    Through these transactions, defendant Ficeto also caused company

 3    insiders and pre-existing shareholders to enter into “lock-up

 4    agreements” that precluded them from trading their own shares.             Once

 5    the co-conspirators’ shares became tradeable, Homm would instruct

 6    defendant to trade the penny stock shares through Hunter World

 7    Markets at prices that Homm and defendant Heatherington would

 8    dictate, in conjunction with defendant Ficeto, in markets that they

 9    controlled by virtue of their domination of the freely tradeable

10    shares of the penny stocks.       During the relevant timeframe, defendant

11    and his co-conspirators overwhelmingly controlled the trading

12    activity in many of the penny stocks (for example, the co-

13    conspirators accounted for over 90% of the trading in the penny

14    stocks, ProElite and Berman Center).

15                4.       The Manipulative Trading Activity

16          Through Hunter World Markets, defendant Ficeto enabled virtually

17    all of the penny stock trading for the Absolute Funds.            As co-owners

18    of Hunter World Markets, defendant and Homm reaped commissions of up

19    to five cents per share on the buy and the sell side of each trade

20    that Hunter World Markets charged to the Funds.

21          The penny stock trades on behalf of the Absolute Funds often

22    took the form of manipulative “cross trades” (the sale of stock from

23    one Absolute Fund to another) and trading techniques such as “marking

24    the close” (a prohibited practice that involves setting closing

25    prices), backdated trades, and cancelled trades.           As noted above,

26    defendant and his co-conspirators used these manipulative trades to

27    fraudulently inflate the stock prices of the penny stock companies,

28    which in turn artificially inflated the NAV of the Absolute Funds and

                                              7
     Case 2:13-cr-00183-JAK Document 149 Filed 05/21/19 Page 13 of 24 Page ID #:1897



 1    the Hunter Fund -- a prohibited practice known as “portfolio

 2    pumping.”    The co-conspirators generally engaged in portfolio pumping

 3    at the end of the month, in order to increase the value of the penny

 4    stock companies and therefore increase the Absolute Funds’ NAV, which

 5    enabled Homm to falsely advertise higher returns, reap higher fees,

 6    and attract -- and defraud -- new and unsuspecting victim-investors.

 7                 5.   Defendant Instructed HWM’s Trader to Conceal the
                        Existence of the Windows Instant Messaging (“IM”)
 8                      System Used to Manipulate the Penny Stocks

 9          Evidence at trial will establish that traders from the Absolute

10    Funds, including co-defendant Colin Heatherington, transmitted to HWM

11    the trade orders in the penny stocks by telephone, email, and also by

12    instant message (“IM”) system.       Under FINRA and SEC rules, all

13    electronic communications related to trading activity had to be

14    retained and archived by the broker-dealer to facilitate review and

15    oversight.    However, Tony Ahn, the trader at Hunter World Markets,

16    will describe a Microsoft Windows IM system (the “secret IM system”)

17    that he used at the direction of defendant Ficeto and Colin

18    Heatherington to discuss trades in the penny stocks.           According to

19    Ahn, defendant Ficeto instructed him to use the secret IM system

20    because it was not automatically archived, in contrast to other IM

21    systems like Bloomberg, which was automatically archived.            Use of the

22    secret IM system enabled the co-conspirators to hide conversations

23    about trades in the penny stocks from regulators and HWM’s own

24    compliance officer.     The government will introduce at trial a series

25    of secret IMs that Ahn saved and emailed to himself, which illustrate

26    the manipulative trading techniques described in the FSI.

27

28

                                              8
     Case 2:13-cr-00183-JAK Document 149 Filed 05/21/19 Page 14 of 24 Page ID #:1898



 1                     a.    Marking the Close
 2          “Marking the close” is a term used in the securities industry

 3    when traders execute trades to influence or control the closing price

 4    of a stock at or near the close of the market.          Such interference to

 5    set the closing price is deceptive and impermissible.

 6          On May 31, 2007, the following discussion occurred on the secret

 7    IM system wherein Colin Heatherington relayed closing prices for

 8    penny stocks to Tony Ahn.5

 9          Colin:     Hey Bro
            Tony:      Yo C[olin]
10          Colin:     closing prices please
            Colin:     BMRC 4.00
11          Colin:     MMCV 1.00
            Colin:     PELE 14.00
12          Colin:     QSTG 1.25
            Colin:     LCYC 2.00
13
            Tony Ahn subsequently responded to Colin Heatherington that the
14
      “PELE cross is up at 14,” signifying that Ahn had executed a cross-
15
      trade at the set closing price for penny stock, ProElite (ticker:
16
      PELE).   Notably, defendant Ficeto also used Ahn’s secret IM system to
17
      communicate with co-conspirators.        For example, on May 31, 2007,
18
      defendant sent messages to Ahn using co-conspirator Colin
19
      Heatherington‘s secret IM account:
20
            [Defendant]:     anything happening? It’s Todd.
21          Tony:            hey todd . . . getting ready for the close
            [Defendant]:     everything good?
22          Tony:            office has not burned down yet

23    Another “marking the close example” took place on July 30, 2007, when

24    Colin Heatherington sent closing prices to Tony Ahn.

25          Colin:     some closing prices for today

26
           5 BMRC, MMCV, PELE, QSTG, and LCYC are ticker symbols for penny

27    stock companies alleged in the FSI, specifically, Berman Center,
      MicroMed, ProElite, Quest, and InterMetro (under InterMetro’s
28    precursor ticker symbol), respectively.

                                              9
     Case 2:13-cr-00183-JAK Document 149 Filed 05/21/19 Page 15 of 24 Page ID #:1899



 1                     JVDT 3.00
                       QSTG 1.25
 2                     IMTO 2.006

 3          These are just a selected few examples of the co-conspirators’

 4    use of secret IMs to set closing prices in the penny stocks.

 5                     b.    Cancelled and Back-Dated Trades
 6          “Cancelled trades” referred to trades that were entered or

 7    “printed” by Hunter World Markets on behalf of the Absolute Funds at

 8    the end of the month and then cancelled later.          “Back dated” trades

 9    were entered in one month and back-dated for the previous month.             The

10    co-conspirators used both techniques to artificially inflate the

11    Absolute Funds’ NAVs.7

12          The secret IMs also reflect these fraudulent trading techniques.

13    For example, on November 29, 2006, Colin Heatherington and Ahn

14    engaged in the following exchange on the secret IM system:

15          Colin:   Can you please print PELE at 2.75
            Colin:   ok to do it no
16          Colin:   now
            Tony:    will print up the print now, and also fyi, on
17                   month end, I will always put the print up with 45
                     minutes left, so that gives both of us a chance to
18                   see with the time delay as well
            Colin:   ah, txs
19          Tony:    :)
            Tony:    PELE print is up
20          Colin:   txs
            Tony:    I think I will have to pass tickets to make it look
21                   legit, and then cancel the trades a few days later

22

23

24         6 JVDT, QSTG, and ITMO are ticker symbols for penny stock
      companies alleged in the FSI, specifically, Java Detour, Quest, and
25    Intermetro, respectively.
26         7 The co-conspirators used cancelled trades to manipulate the
      closing prices of penny stocks because, even though the trades were
27    later cancelled, the sales price was “printed,” and thus was
      reflected in the calculation of the Absolute Funds’ NAV. Similarly,
28    back-dated trades were used as a post-hoc method to manipulate the
      NAV calculations from a prior month.
                                        10
     Case 2:13-cr-00183-JAK Document 149 Filed 05/21/19 Page 16 of 24 Page ID #:1900



 1          Earlier that day, Colin Heatherington sent a secret IM to Ahn

 2    saying, “Pls have Todd call when he arrives.”          Ahn responded, “I will

 3    let him know.”

 4          Among other things, Ahn is expected to testify that defendant

 5    expressly told him not to tell the SEC, Hunter World Markets’

 6    compliance officer, or Hunter World Markets’ attorney about the

 7    secret IM system.     In addition to facilitating and concealing the

 8    fraud scheme, defendant’s directive to Ahn to conceal the secret IMs

 9    forms the basis of an obstruction of justice count against defendant

10    (Count Thirty-Four).8

11                6.   Self-Dealing Trades

12          Defendant, Homm, and Colin Heatherington also made tens of

13    millions of dollars through self-dealing trades by selling their own

14    shares of the artificially inflated penny stocks to the Absolute

15    Funds.    The co-conspirators held these shares in their names, the

16    names of companies they controlled, or, in defendant Ficeto’s case,

17    even the names of his children.        Through the reverse mergers, PIPE

18    transactions, and side-deals with the Absolute Funds, defendant,

19    Homm, and Colin Heatherington would obtain shares in the penny stock

20    companies, or warrants to purchase such stock, at a deep discount.

21    Through the manipulative trading activity outlined above, the co-

22    conspirators would then move the price of the stock so they could

23    trade their own shares at a profit.

24

25          8Similarly, Count Thirty-Five charges defendant with making a
      false statement in sworn testimony before a representative of the SEC
26    on September 4, 2008, namely, that defendant answered “no” when asked
      whether he held any foreign accounts. Among other things, the
27    government will introduce evidence showing that just days before, on
      August 29, 2008, defendant transferred approximately $10 million from
28    accounts he controlled at Wells Fargo Bank to a newly opened foreign
      account at a bank located in the Cook Islands.
                                        11
     Case 2:13-cr-00183-JAK Document 149 Filed 05/21/19 Page 17 of 24 Page ID #:1901



 1          One example of such self-dealing occurred over the span of four

 2    minutes near the end of the trading day on May 15, 2007, when Homm,

 3    Colin Heatherington, and defendant Ficeto, through trades conducted

 4    by Hunter World Markets after the close of the trading day, caused

 5    the price of one of the penny stocks, ProElite, to rise from $3.25 to

 6    $8 (where Colin Heatherington sold shares held by CIC and Hunter

 7    World Markets sold shares to the Return Europe Fund), then to $12

 8    (where defendant Ficeto sold shares held in the names of his children

 9    to the Return Europe Fund).       Hunter World Markets accounted for 100%

10    of the trading volume in ProElite for the day.

11                7.   The Fraud is Exposed in September 2007 When Co-
                       Defendant Homm Abruptly Resigned
12
            On the eve of the fraud being discovered, Homm abruptly resigned
13
      from his position at the Absolute Funds and fled, leaving in his wake
14
      a sea of redemption requests by investors who discovered that
15
      significant portions of their investments had been placed into highly
16
      risky, speculative, and illiquid penny stocks.          The government will
17
      prove that defendant, Homm, and Heatherington victimized both the
18
      individual investors in the Absolute Funds, as well as the Funds
19
      themselves, to which Homm owed a fiduciary duty through his role as
20
      investment advisor of ACMH (which managed all eight Funds), and to
21
      which defendant Ficeto owed a fiduciary duty through his role as
22
      investment advisor of the Hunter Fund (whose sole investors were the
23
      Return Europe Fund, the Catalyst Fund, and the Octane Fund), by using
24
      Hunter World Markets as a vehicle to manipulate penny stocks, self-
25
      deal to their own benefit and to the detriment of the Funds they
26
      managed, and to generate fees and commissions through the private
27
      placement investments and the trading activity.
28

                                              12
     Case 2:13-cr-00183-JAK Document 149 Filed 05/21/19 Page 18 of 24 Page ID #:1902



 1          D.    Defendant’s Improper Victim Negligence Argument
 2          The government expects evidence at trial to show that the

 3    Absolute Funds were created almost entirely as vehicles for

 4    investment in European markets.        Marketing materials show that ACMH

 5    marketed six of the eight Absolute Funds at issue in this case as

 6    focused on non-United States markets, including Europe and other

 7    emerging markets.9     These Funds’ focus was evident in their names,

 8    e.g., the Germany Fund, the Return Europe Fund, and India Fund.             Only

 9    two Funds, the Octane Fund and the Catalyst Fund, offered investors

10    vehicles for more aggressive investments that may extend to the

11    United States, among other places.        And even then, marketing

12    documents discussing the Funds’ portfolios did not describe penny

13    stocks as potential holdings.       Indeed, the name of the Large Cap Fund

14    indicates that its focus would be investments in large, established

15    companies,10 not investments in penny stocks, which are inherently

16
           9 Specifically, in marketing materials, ACHM described the Funds
17    as focusing on the following areas of investment: (1) the East West
      Fund was created “to benefit from a degree of harmonization and
18    convergence between established and emerging Europe”; (2) the
      Activist Value Fund was focused on investing in “undervalued
19    companies in Western European markets”; (3) the Large Cap Fund was
      focused on investing in “Large Caps in Western European and other
20    developed markets based on bottom up research and controlled by a
      strict stop loss policy,” meaning that certain criteria would trigger
21    automatic sales of any investment incurring losses; (4) the European
      Catalyst Fund was focused on investing in “long and short European
22    equities which are catalyst driven based on bottom up research and
      controlled by a strict stop loss policy”; (5) the Germany Fund was
23    focused on investing in “German stocks long and short based on bottom
      up research and controlled by a strict stop loss policy”; (6) the
24    India Fund was focused on investing in “long and short primarily in
      Indian companies”; (7) the Octane Fund was focused on “an absolute
25    return for investors, with a high risk tolerance and a view to
      capital gain on an annual basis”; and (8) Return Europe Fund was
26    focused on “European stocks long and short based on bottom up
      research and controlled by a strict stop loss policy.”
27
           10 The government expects to elicit testimony at trial that
28    “large cap” generally refers to refers to a company with a market
      capitalization value of more than $10 billion.
                                         13
     Case 2:13-cr-00183-JAK Document 149 Filed 05/21/19 Page 19 of 24 Page ID #:1903



 1    speculative, risky, and prone to manipulation.          At least one victim-

 2    investor in the Absolute Funds is expected to testify at trial that,

 3    based on his review of marketing materials and attendance at

 4    corporate presentations with principals of the Absolute Funds,

 5    including Homm, he was unaware that the Absolute Funds he invested in

 6    would hold significant positions in penny stocks, and that he would

 7    not have invested in the Funds had he known of such a practice.

 8          Nevertheless, the government expects defendant to argue that the

 9    Absolute Funds and their individual investors either knew or should

10    have known that the Funds held significant positions in the risky

11    penny stock investments.      Defendant thus may claim that (1) the

12    Absolute Funds are not victims because the penny stock investments

13    were disclosed to the Funds’ executives, administrators, and auditors

14    via reports or other documents that were circulated within the Funds;

15    and (2) the Funds’ individual investors are not victims because

16    investor-relations materials, including prospectuses and offering

17    memoranda, contained language granting Homm wide discretion to pursue

18    investments, arguably including investments in United States-based

19    penny stocks.    Defendant even may attempt further to allege that

20    certain executives at the Funds not only were aware of but also

21    actively encouraged Homm and defendant Ficeto’s activities related to

22    penny stocks, either for their own enrichment or because they feared

23    confronting Homm about his investment choices.

24          Such arguments are improper and should not be allowed.           The

25    relevant inquiry here is whether defendant and his co-conspirators

26    engaged in a scheme to manipulate U.S.-based penny stocks to inflate

27    the Funds’ NAV, while enriching themselves through fees, commissions,

28    and self-dealing trades; whether defendant Ficeto had the requisite

                                              14
     Case 2:13-cr-00183-JAK Document 149 Filed 05/21/19 Page 20 of 24 Page ID #:1904



 1    intent to defraud the Funds and their investors; and whether, for

 2    certain counts, defendant Ficeto violated a fiduciary duty in so

 3    doing.   Hindsight challenges to the vigilance or supervision of

 4    executives, administrators, auditors or individual investors in the

 5    Funds are irrelevant, a waste of time, and create the risk of jury

 6    confusion.

 7    III. ARGUMENT
 8          Defendant and his co-conspirators engaged in a years-long stock

 9    manipulation conspiracy that defrauded the Absolute Funds and the

10    investors in the Funds.      Both are victims.      These victims suffered

11    losses after the co-conspirators stopped manipulating penny stock

12    prices, following Homm’s abrupt departure.          The Funds undertook an

13    investigation, which revealed the extent to which the Funds’ held

14    penny stocks.

15          Criminal laws, particularly those dealing with fraud, are

16    designed to protect all victims, regardless of the care they have

17    exercised in their affairs.       As the Ninth Circuit has made clear, “a

18    victim’s negligence is not a defense to . . . fraud.”           United States

19    v. Lindsey, 850 F.3d 1009, 1015 (9th Cir. 2017).           This reasoning

20    extends to securities fraud as well.         See United States v. Ellison,

21    704 F. App’x 616, 620 (9th Cir. 2017) (“a victim’s negligence is not

22    a defense” to securities fraud); see also United States v. Rennert,

23    374 F.3d 206, 213 (3d Cir. 2004) (vacated in part on separate

24    grounds) (rejecting victim negligence defense in a securities fraud

25    case).

26          In Lindsey, the Ninth Circuit affirmed the principle (as

27    articulated by number of other circuits) that “a fraud victim’s

28    negligence is not a defense to criminal charges under the federal

                                              15
     Case 2:13-cr-00183-JAK Document 149 Filed 05/21/19 Page 21 of 24 Page ID #:1905



 1    fraud statutes.”     850 F.3d at 1014-15 (affirming the district court’s

 2    decision to exclude evidence of victim negligence and citing cases

 3    from the Second, Third, Fourth, Fifth, and Eleventh Circuits).             In so

 4    holding, Lindsey rejected the idea that a lender’s negligence,

 5    careless decision-making, or even reckless indifference could be a

 6    defense to a scheme to defraud, holding that a mortgage lender’s

 7    negligence “does not mean lenders can be victimized by intentional

 8    fraudulent conduct with impunity merely because the lenders were

 9    negligent, or even because the lenders intentionally disregarded the

10    information . . . Two wrongs do not make a right.”           Id.    The court

11    emphasized that a victim’s “negligence, or even intentional

12    disregard, cannot excuse another’s criminal fraud.”           Id.

13          Several other courts have reached similar conclusions regarding

14    the inadmissibility of a victim negligence defense in fraud cases.

15    See United States v. Moore, 923 F.2d 910, 917 (1st Cir. 1991) (“[I]t

16    is not a defense that the bank might have prevented its losses had it

17    better internal controls or procedures.”); United States v. Coyle, 63

18    F.3d 1239, 1244 (3d Cir. 1995) (“[T]he negligence of the victim in

19    failing to discover a fraudulent scheme is not a defense to criminal

20    conduct.”); United States v. Rennert, 374 F.3d 206, 213 (3d Cir.

21    2004) (vacated in part on separate grounds) (“[A] fraud victim’s

22    negligence or lack of diligence in uncovering the [securities] fraud

23    is not a defense.”); United States v. Thomas, 377 F.3d 232, 243-44

24    (2d Cir. 2004) (collecting and endorsing cases rejecting argument

25    that victim’s failure to discover fraud “somehow vitiates [the

26    defendant]’s fraudulent intent”); United States v. Winkle, 477 F.3d

27    407, 418 (6th Cir. 2007) (approving the exclusion of an FDIC report

28    that criticized the bank fraud victim’s failure to detect a fraud

                                              16
     Case 2:13-cr-00183-JAK Document 149 Filed 05/21/19 Page 22 of 24 Page ID #:1906



 1    scheme); United States v. Svete, 556 F.3d 1157, 1165 (11th Cir. 2009)

 2    (en banc) (“A perpetrator of fraud is no less guilty of fraud because

 3    his victim is also guilty of negligence.”); United States v. Kreimer,

 4    609 F.2d 126, 132 (5th Cir. 1980) (affirming victim negligence is no

 5    defense to fraud because “[t]he truth about virtually every scheme to

 6    defraud could be obtained if the gull were clever and diligent

 7    enough”).

 8          The fact that the Absolute Funds’ executives, administrators,

 9    and auditors and the Funds’ investors were on the whole savvy and

10    sophisticated, and could have discovered the fraud is irrelevant.

11    Put another way, it does not matter that the Funds or their victim-

12    investors could have or should have known that the Funds were heavily

13    invested in penny stocks.       The fraud laws, including wire and

14    securities fraud, protect the naïve as well as the “worldly-wise,”

15    and it is immaterial whether, by poring through enough publicly

16    available information, the victim-investors or the Funds could have

17    outed the fraud and ended the deception.         See United States v.

18    Ciccone, 219 F.3d 1078, 1083 (9th Cir. 2000) (holding that the

19    government need not prove that a fraud scheme was “calculated to

20    deceive persons of ordinary prudence and comprehension”); Thomas, 377

21    F.3d at 242 (“The role of the ordinary prudence and comprehension

22    standard is to assure that the defendant’s conduct was calculated to

23    deceive, not to grant permission to take advantage of the stupid or

24    careless.”).    Indeed, the susceptibility of a victim to a scheme to

25    defraud is totally irrelevant to a defendant’s guilt or innocence.

26    United States v. Hanley, 190 F.3d 1017, 1023 (9th Cir. 1999) (“It is

27    immaterial whether only the most gullible would have been deceived by

28    the defendants’ scheme”) (internal quotation marks omitted)

                                              17
     Case 2:13-cr-00183-JAK Document 149 Filed 05/21/19 Page 23 of 24 Page ID #:1907



 1    (superseded by statute on other grounds); see also United States v.

 2    Colton, 231 F.3d 890, 903 (4th Cir. 2000) (“If a scheme to defraud

 3    has been or is intended to be devised, it makes no difference whether

 4    the persons the schemers intended to defraud are gullible or

 5    skeptical, dull or bright.       These are criminal statutes, not tort

 6    concepts.”); United States v. Coffman, 94 F.3d 330, 334 (7th Cir.

 7    1996) (“The fact that a reasonable person would not have been

 8    deceived [by the fraud] would be no more relevant than the fact that

 9    a murder victim would have survived had he been wearing a bulletproof

10    vest.”).

11          Moreover, whether the Funds’ executives, administrators, or

12    auditors knew or should have known about the penny stock investments,

13    saw the warning signs and disregarded them, or even actively

14    encouraged the fraud for any reason (self-interest or otherwise) is

15    similarly irrelevant.      The Lindsey court rejected this very argument

16    as it relates to materiality.       Specifically, the victim’s intentional

17    disregard of a defendant’s criminal conduct “cannot provide an

18    effective defense based on alleged lack of materiality.”            Lindsey,

19    850 F.3d at 1015.     That the victim-lenders in Lindsey “might have

20    intentionally disregarded” the defendant’s fraudulent conduct had

21    little relevance to whether those actions were material.            Id.

22    Similarly, here, the Absolute Funds “can[not] be victimized by

23    intentional fraudulent conduct with impunity merely because [its

24    executives, administrators, or auditors] were negligent, or even

25    because the [those same individuals] intentionally disregarded” the

26    information available to them.       850 F.3d at 1014; see also Svete, 556

27    F.3d at 1165 (“[T]he focus of [a] fraud statute, like any other

28    criminal statute, is on the violator . . . and whatever role, if any,

                                              18
     Case 2:13-cr-00183-JAK Document 149 Filed 05/21/19 Page 24 of 24 Page ID #:1908



 1    a victim’s negligence plays as a bar to civil recovery, it makes

 2    little sense as a defense under a criminal statute.”); United States

 3    v. Allen, 201 F.3d 163, 167 (2d Cir. 2000) (“The victim’s negligence

 4    in permitting a crime to take place does not excuse the defendant

 5    from culpability.”).

 6          This is especially true where, as here, the person at the helm

 7    of the Funds was a co-conspirator in the fraud.          It cannot be the

 8    case that because Homm approved manipulation of the penny stocks and

 9    self-dealing by the co-conspirators, the Funds are not victims.

10    Homm’s position of authority at the Funds was integral to the fraud

11    scheme.    So too was defendant’s role at the helm of Hunter World

12    Markets.    Simply because Homm and defendant’s criminal partnership

13    may have been discoverable through a thorough evaluation of publicly

14    available documents, does not insulate defendant from culpability.

15          Accordingly, the Court should prohibit defendant from

16    introducing evidence or making arguments concerning any purported

17    negligence or intentional disregard by the Absolute Funds or their

18    investors related to their potential discovery of or response to the

19    fraudulent conduct at issue in this case.         See United States v.

20    Biesiadecki, 933 F.2d 539, 544 (7th Cir. 1991) (upholding exclusion

21    of testimony that “would have improperly shifted the jury’s attention

22    away from the knowledge and intent of [defendant] and focused instead

23    on the beliefs of the victim of the alleged scheme to defraud”).

24    IV.   CONCLUSION
25          For the foregoing reasons, the government respectfully requests

26    that this Court grant the government’s motion to exclude evidence and

27    argument on alleged victim negligence.

28

                                              19
